Citation Nr: 0923469	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-33 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1951 to October 
1954.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in, Waco, Texas, which denied service connection 
for bilateral hearing loss and tinnitus.  The Veteran 
expressed disagreement with the denials.  The case was 
subsequently referred to the Board for appellate review.  

In a decision dated in September 2008, the Board denied the 
claim of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an Order dated in March 2009, 
the Court granted a Joint Motion for Remand (Joint Motion) 
filed by the parties in the case, and returned the issue set 
forth on the title page of this decision to the Board for 
compliance with the instructions in the Joint Motion.


REMAND

A preliminary review of the record, and in particular the 
Joint Motion filed in this case, discloses a need for further 
development prior to further appellate review.  In this 
regard, with respect to the service connection claim for the 
Veteran's bilateral hearing loss and tinnitus, the Joint 
Motion noted that VA failed to provide an adequate VA 
examination regarding these claimed disabilities.  The Joint 
Motion specifically indicated that although VA requested a 
medical nexus opinion regarding the bilateral hearing loss 
and tinnitus claims, the "medical opinion failed to resolve 
the critical issue of whether the appellant's hearing loss 
and tinnitus are related to service."  

The Joint Remand noted that it was unclear whether the VA's 
duty to assist was satisfied in this instance.  As such, the 
Board was directed to obtain clarification from the VA 
examiner as to why no nexus opinion regarding his bilateral 
hearing loss and tinnitus and their relation to service could 
be rendered without resort to speculation.  In the 
alternative, the Board was directed to "obtain another VA 
examination or opinion which adequately addresses the issue 
of whether the appellant's hearing loss and tinnitus are 
related to service."  

In light of the directive in the Joint Remand and in order to 
give the Veteran every consideration with respect to the 
present appeal, it is the Board's opinion that further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  If available, the RO/AMC should 
request that the examiner who performed 
the May 2007 VA audiology examination 
review his opinion and provide a reasoning 
as to why he could not render an opinion 
as to whether the Veteran's bilateral 
hearing loss and tinnitus were related to 
his service and noise the Veteran was 
exposed to during service.  

2.  If the May 2007 VA examiner is 
unavailable, The Veteran should be 
afforded an examination to ascertain the 
nature and etiology of his hearing loss 
and tinnitus.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records, and following the 
review and the examination offer comments 
and an opinion on whether the current 
hearing loss and tinnitus are related to 
service.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  However, if the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  The RO should provide adequate reasons 
and bases for its findings.  If the benefits sought are not 
granted, the Veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



